344 F.2d 948
Lloyd ROMERO, Appellant,v.H. A. COX, Warden of the New Mexico State Penitentiary, Appellee.
No. 8005.
United States Court of Appeals Tenth Circuit.
April 23, 1965.

Donald L. Dill, Denver, Colo., for appellant.
L. D. Harris, Sp. Asst. Atty Gen., Albuquerque, N. M. (Boston E. Witt, Atty. Gen. of New Mexico, on the brief), for appellee.
Before PICKETT, BREITENSTEIN and HILL, Circuit Judges.
PER CURIAM.


1
Romero is serving a sentence in the New Mexico State Penitentiary. He brought this habeas corpus proceeding in the United States District Court for the District of New Mexico, alleging that his state sentence is void because he was not represented by counsel at a preliminary hearing before a New Mexico magistrate. He was represented by counsel thereafter. He pleaded not guilty in the state district court and was convicted by a jury. The question raised has been settled in cases presenting the identical question. Gallegos v. Cox, 10 Cir., 341 F.2d 107; Downing v. New Mexico Supreme Court, 10 Cir., 339 F.2d 435; Lark and Stewart v. Cox, 10 Cir., 344 F.2d 947. Romero's contention that he was denied a constitutional right at the preliminary hearing because he was required to plead to the charge without an attorney is without merit. No facts are alleged which show any prejudice because of this plea. Gallegos v. Cox, supra. Pointer v. State of Texas, 85 S. Ct. 1065, is not to the contrary.


2
Affirmed.